Citation Nr: 0711073	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  99-23 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitis barbae (PFB) and onychomycosis from 
October 16, 1997, through August 30, 2002.

2.  Entitlement to an evaluation in excess of 10 percent for 
PFB and onychomycosis from August 30, 2002.

3.  Entitlement to an evaluation in excess of 10 percent for 
multiple joint arthralgias from October 16, 1997, through 
December 10, 2004.

4.  Entitlement to an evaluation in excess of 10 percent for 
limitation of flexion of the left knee (formerly evaluated as 
multiple joint arthralgia) from December 10, 2004.

5.  Entitlement to an evaluation in excess of 10 percent for 
limitation of extension of the left knee (formerly evaluated 
as multiple joint arthralgia) from December 10, 2004.

6.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability from April 30, 1996, through December 
10, 2004.

7.  Entitlement to an evaluation in excess of 10 percent for 
limitation of flexion of the right knee (formerly evaluated 
as a right knee disability) from December 10, 2004.

8.  Entitlement to an evaluation in excess of 10 percent for 
limitation of extension of the right knee (formerly evaluated 
as a right knee disability) from December 10, 2004.

9.  Entitlement to an increased evaluation for low back 
degenerative joint disease (DJD), evaluated as 20 percent 
disabling, prior to September 23, 2002.

10.  Entitlement to an increased evaluation for low back DJD, 
evaluated as 20 percent disabling, from September 23, 2002, 
through September 25, 2003.

11.  Entitlement to an increased evaluation for low back DJD, 
evaluated as 20 percent disabling, from September 26, 2003.

12.  Entitlement to an evaluation in excess of 20 percent for 
hypertension from October 16, 1997, through January 12, 1998.

13.  Entitlement to an evaluation in excess of 20 percent for 
hypertension from January 12, 1998.

14.  Entitlement to service connection for rotator cuff 
tendonitis.

15.  Entitlement to service connection for Achilles 
tendonitis.

16.  Entitlement to service connection for sleep apnea.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1993.

This appeal arose before the Board of Veterans' Appeals 
(Board) from October 1996, January 1999, and July 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran testified before the undersigned at 
a Travel Board hearing conducted at the RO in December 2003.  
In August 2004, this case was remanded for additional 
evidentiary development.  Another rating action was issued in 
September 2006.

For purposes of clarification, the Board notes that the July 
1999 rating decision, in part, granted service connection for 
migraine headaches and bronchitis, assigned an increased 
rating for hypertension to 20 percent, and assigned an 
increased rating for lumbosacral strain to 20 percent.  The 
veteran was notified of this decision on September 8, 1999.  
A VA Form 9 received in October 1999 included argument 
serving as a notice of disagreement with the ratings assigned 
for the service-connected hypertension, lumbosacral strain, 
bronchitis, and migraine headaches, and these issues were 
addressed in an October 2000 Statement of the Case (SOC).  
Thereafter, a copy of the same VA Form 9 that had been 
received in October 1999 (with the date of signature lined 
out and replaced) was received in January 2001.  Thus, as a 
substantive appeal was not received within one year of the 
September 8, 1999, notification of the July 1999 rating 
decision, or within 60 days after the October 2000 SOC, a 
timely appeal to the Board with respect to the claims for 
increased ratings for the service-connected hypertension, 
lumbosacral strain, bronchitis, or migraine headaches was not 
submitted.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.302 (2003).

Notwithstanding the above, a December 2002 Supplemental 
Statement of the Case (SSOC), in part, addressed the issues 
of entitlement to increased ratings for lumbosacral strain 
and hypertension. The letter accompanying the SSOC, dated in 
February 2003, informed the veteran that for any issue listed 
in the SSOC but not included in his substantive appeal, he 
had 60 days to perfect his appeal with respect to any such 
issue.  Given that notice, and a statement received within 60 
days thereof from the veteran in March 2003, which included 
disagreement with respect to the ratings assigned for 
lumbosacral strain and hypertension, the Board finds that the 
veteran has perfected appeals to the Board with respect to 
these issues, and they are accordingly listed on the first 
page of the present decision.


FINDINGS OF FACT

1.  From October 16, 1997, through August 30, 2002, the 
veteran's pseudofolliculitis barbae and onychomycosis was 
manifested by right toe onychomycosis and minimal athropic 
scarring of the beard area.

2.  From August 30, 2002, the veteran's PFB and onychomycosis 
have been manifested by a beard with no evidence of PFB or 
any resulting disfigurement and no involvement of 20 to 40 
percent of an exposed area, and only slight onychomycosis of 
the great toenails.

3.  From October 16, 1997, through December 10, 2004, the 
veteran's left knee disorder (formerly rated as multiple 
joint arthralgia) was manifested by noncompensable limitation 
of motion of a major joint.

4.  From December 10, 2004, the veteran's left knee joint 
disorder has been manifested by flexion limited to no more 
than 45 degrees.

5.  From December 10, 2004, the veteran's left knee joint 
disorder has been manifested by extension limited to no more 
than 10 degrees.

6.  From April 30, 1996, through December 10, 2004, the 
veteran's right knee disability was manifested by 
noncompensable limitation of motion and X-ray evidence of 
degenerative changes.

7.  From December 10, 2004, the veteran's right knee joint 
disorder has been manifested by flexion limited to no more 
than 45 degrees.

8.  From December 10, 2004, the veteran's left knee joint 
disorder has been manifested by extension limited to no more 
than 10 degrees.

9.  The veteran's low back DJD is manifested by complaints of 
low back pain, moderate limitation of motion, and no sensory 
deficits.

10.  There are no neurological deficits involving the sciatic 
nerve; muscle strength is normal, and there is no atrophy or 
muscle spasm.

11.  From October 16, 1997, through January 12, 1998, the 
veteran's hypertension was manifested by diastolic blood 
pressure readings predominantly of no more than 110, with 
associated vascular headaches.

12.  From January 12, 1998, the veteran's hypertension has 
been manifested by diastolic blood pressure readings 
predominantly of no more than 110 and systolic readings of 
less than 200.

13. The veteran does not have chronic rotator cuff tendonitis 
which can be related to his period of service, nor were 
degenerative changes present to a compensable degree within 
one year after separation from service.

14.  The veteran does not have chronic Achilles tendonitis 
which can be related to his period of service.

15.  The veteran does not have obstructive sleep apnea which 
can be related to his period of service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for pseudofolliculitis barbae and onychomycosis from October 
16, 1997, through August 30, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.20, 
Diagnostic Codes (DCs) 7899-7806 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for PFB and onychomycosis from August 30, 2002, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.20, 
DCs 7899-7806 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for multiple joint arthralgias from October 16, 1997, through 
December 10, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 
DCs 8850-5002 (2004).

4. The criteria for an evaluation in excess of 10 percent for 
limitation of flexion of the left knee (formerly evaluated as 
multiple joint arthralgia) from December 10, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.20, 4.40, 4.45, 4.59, DCs 5260 (2006).


5.  The criteria for an evaluation in excess of 10 percent 
for limitation of extension of the left knee (formerly 
evaluated as multiple joint arthralgia) from December 10, 
2004, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, DCs 5261 
(2006).

6.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability from April 30, 1996, through 
December 10, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 
DCs 5299-5010 (2004).

7.  The criteria for an evaluation in excess of 10 percent 
for limitation of flexion of the right knee (formerly 
evaluated as a right knee disability) from December 10, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, DCs 5260 (2006).

8.  The criteria for an evaluation in excess of 10 percent 
for limitation of extension of the right knee (formerly 
evaluated as a right knee disability) from December 10, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, DCs 5261 (2006).

9.  The criteria for an increased evaluation for low back 
degenerative joint disease (DJD), evaluated as 20 percent 
disabling, prior to September 23, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.321, Part 4, including §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic 
Code (DC) 5293 (2002).



10.  The criteria for an increased evaluation for low back 
DJD, evaluated as 20 percent disabling, from September 23, 
2002, through September 25, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.321, Part 4, including §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, DC 5293 
(2003).

11.  The criteria for an increased evaluation for low back 
DJD, evaluated as 20 percent disabling, from September 26, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.321, Part 4, including §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, DCs 5253 to 5243 (2006).

12.  The criteria for an evaluation in excess of 20 percent 
for hypertension from October 16, 1997, through January 12, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.7, DC 7101 (2002).

13.  The criteria for an evaluation in excess of 20 percent 
for hypertension from January 12, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, DC 7101 
(2006).

14.  Chronic rotator cuff tendonitis was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303(b), 3.307, 3.309 (2006).

15.  Chronic Achilles tendonitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303(b) (2006).

16.  Sleep apnea was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case or Supplemental 
Statement of the Case.  Mayfield v. Nicholson, 20 Vet.App. 
537 (2006).  

In December 2001, September and October 2004, and January 
2005 letters, the RO informed the veteran of its duty to 
assist him in substantiating his claims under the VCAA, and 
the effect of this duty upon his claims.  He was told what 
evidence was needed to substantiate his claims, to include 
what evidence and information VA would obtain in his behalf 
and what information and evidence he could submit.  He was 
told to submit any evidence relevant to his claims.

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
December 2002 and September 2006 SSOC's were issued, each of 
which provided the veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the increased rating claims are being denied, and no 
effective dates will be assigned, there can be no possibility 
of any prejudice to the veteran.  Also, because the claims 
for service connection are being denied, and no disability 
ratings and no effective dates will be assigned, there is no 
possibility of any prejudice.  As a consequence, the Board 
will proceed to the merits of the claims.




II.  Applicable laws and regulations

A.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For a showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R.§ 3.303(b).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.


B.  Increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record, and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.); (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) Excess fatigability; (e) Incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
Pain on movement, swelling, deformity or atrophy of disuse; 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations. 38 C.F.R.  § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria but, should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made twice to the portion of 
the Rating Schedule that addresses spine disease, including 
intervertebral disc syndrome, Diagnostic Code 5293.  See 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, DC 5293 (2003)).  These changes became effective on 
September 23, 2002.  See also 68 Fed. Reg. 51,454, 51,458 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235-
5243).  These changes became effective on September 26, 2003.  
The regulations for rating skin disorders and those for 
evaluating cardiovascular disorders, to include hypertension, 
were changed effective August 30, 2002, and January 12,1998, 
respectively.  The veteran was notified of these changes in 
an October 2000 SOC, and in December 2002 and September 2006 
SSOC's.  

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

A.  Increased evaluation claims

1.  Pseudofolliculitis barbae and onychomycosis

A July 1995 treatment note indicated that there was no 
evidence of a rash; however, there was a slight hypopigmented 
area on the dorsum of the veteran's hand.  A December 1998 
examination noted that the nail of the right great toe had 
onycholysis, with patchy yellowish discoloration affecting 
the entire nail.  He had PFB with minimal athropic scarring.

At his Travel Board hearing before the undersigned, the 
veteran stated that his face would get bumps, and that he 
would use heat on them.  He also noted that he would get 
blistering.  The condition was reported to be worse in warm 
weather.  He stated that he had last seen a dermatologist in 
2002.  He said he took oral medications for treatment.  He 
also referred to an infected toe in service.

The veteran was afforded a VA examination in December 2004.  
There was no evidence of PFB; however, he did have multiple, 
scattered small ice-pick scars on both cheeks with no 
indication of keloid or hypertrophic scar formation and no 
hair loss in the beard area.  There was mild interdigital 
maceration between several of the toes.  The great toenails 
appeared slightly hyperkeratotic and thickened, with some 
subungual debris and slight yellowish discoloration.  The 
assessment was history of PFB, currently well-controlled, and 
evidence of tinea pedis with possible onychomycosis of both 
great toenails.

Another VA examination was conducted in September 2005.  He 
noted that he had not shaved for several years, and, because 
of that, he would have very little PFB.  There was no 
evidence of disfigurement; in fact, he looked quite normal.  
There would be about 30 percent of the face and anterior neck 
covered if he had shaved.  The diagnosis was onychomycosis of 
the toenails, with no evidence of tinea pedis.  A February 
2005 treatment note found no evidence of PFB.

As noted above, during the pendency of this appeal, the 
rating criteria for evaluating skin disorders were amended 
effective August 30, 2002.  Prior to that date, a 10 percent 
evaluation was warranted with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent evaluation required exudation or constant 
itching, extensive lesions or marked disfigurement.  A 50 
percent evaluation required ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  See 38 C.F.R. 
Part 4, DC 7806 (2002).

The amended rating criteria indicate that a 10 percent 
evaluation is warranted when there is at least 5 percent, but 
less than 20 percent of the entire body involved, or; at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12 
month period.  A 30 percent evaluation requires 20 to 40 
percent of the entire body involved or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of 6 weeks or more, but not constantly, 
during the past 12 month period.  A 60 percent evaluation 
requires more than 40 percent of the entire body involved or 
more than 40 percent of exposed areas affected, or; constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12 
month period.  See 38 C.F.R. Part 4, DC 7806 (2006).

After a careful review of the evidence of record, the Board 
finds that at no time between October 16, 1997, and August 
30, 2002 (the date of the amendment to the rating criteria) 
was an evaluation in excess of 10 percent warranted for the 
service-connected PFB and onychomycosis.  There was no 
indication that the veteran's condition was manifested by 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  The evidence did not show any evidence of a 
rash, just a slightly hypopigmented area on the dorsum of the 
left hand.  There was some indication of onychomycosis of the 
right great toenail, with only minimal scarring of the beard 
area.  This evidence does not support a finding of 
entitlement to a 30 percent evaluation under the rating 
criteria then in effect.

Nor does the evidence on and after August 30, 2002, support a 
finding of entitlement to a 30 percent disability evaluation.  
There was no evidence of PFB because the veteran had not 
shaved for several years; therefore, while the examination 
conducted in September 2005 had suggested that 30 percent of 
an exposed area (the face and anterior neck) would have been 
involved were he shaving, such involvement was not actually 
present.  There was only some onychomycosis of the great 
toenails.  This evidence does not indicate active involvement 
of 20 to 40 percent of the entire body or of involvement of 
20 to 40 percent of exposed areas affected.  There was also 
no suggestion that he had had to use systemic therapy or 
other immunosuppressive drugs for a duration of 6 weeks or 
more, but not constantly, over the past 12-month period.  
Therefore, there is no indication in the record that an 
evaluation in excess of 10 percent from August 30, 2002, has 
been established.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent under the old rating criteria from 
October 16, 1997, to August 30, 2002, and under the revised 
rating criteria effective from August 30, 2002.

2.  Multiple joint arthralgias

An August 1994 treatment note indicated that the veteran had 
polyarthralgias and nonspecific tenderness with full range of 
motion of the left shoulder, low back, and right foot.  In 
November 1996, he was noted to have right olecranon bursitis, 
probably secondary to gout.  

A December 1998 examination of the veteran noted his 
complaints of constant aching in the shoulders, elbows, 
wrists, hips, and ankles.  He stated that these complaints 
were not related to any specific injury but to physical 
activities while stationed in Saudi Arabia.  His neck showed 
no atrophy and no spasm.  Forward flexion was to 45 degrees; 
extension was to 40 degrees; bilateral rotation was to 60 
degrees; and side bending was to 40 degrees bilaterally.  His 
elbows showed no swelling or effusion.  Flexion was to 130 
degrees; and he lacked 10 degrees of full extension.  
Pronation and supination were to 80 degrees.  There was also 
no swelling or effusion of the wrists.  Flexion and extension 
were to 50 degrees and his ulnar and radial deviation were to 
30 degrees bilaterally.  There was no atrophy of the hips; 
flexion was to 130 degrees and extension was to 0 degrees.  
Abduction was to 60 degrees; adduction was to 25 degrees; 
internal rotation was to 30 degrees; and external rotation 
was to 45 degrees.  His ankles showed no effusion, swelling, 
or varus or valgus instability.  Plantar flexion was to 40 
degrees; extension was to 20 degrees; eversion was to 0 
degrees; and inversion was to 10 degrees.  He complained of 
pain to palpation and on extreme range of motion of all the 
joints.  The diagnosis was multiple joint pains of unknown 
etiology.

In his testimony before the undersigned in December 2003, the 
veteran stated that he had pain in the heels, especially if 
he tried to run on hard surfaces.  He stated that he took 
Motrin to control this pain.

VA re-examined the veteran in September 2005.  He denied any 
wrist pain at all and referred to one episode of right elbow 
bursitis.  He denied any problems with the left elbow.  The 
right elbow displayed 145 degrees of flexion and 0 degrees of 
extension.  Pronation was to 80 degrees and supination was to 
85 degrees.  The diagnosis was gouty arthritis of the right 
elbow and it was opined that this condition was not related 
to service since there was no suggestion of any gouty 
arthritis in the service medical records.  There was no 
disorder found of the left elbow, wrists, ankles, or left 
knee.  

Another VA examination performed in March 2006 noted that the 
left knee displayed 10 degrees of extension and 45 degrees of 
flexion.  There was no laxity but there was pain on motion.  
The diagnosis was chronic left knee pain of unknown cause.

After a careful review of the evidence of record, it is found 
that there is no suggestion that an evaluation in excess of 
10 percent during the evaluation period in question is 
warranted.  Prior to December 10, 2004, there is no 
suggestion that more than a 10 percent evaluation was 
justified.  This condition was rated as analogous to 
rheumatoid arthritis under the provisions of 38 C.F.R. Part 
4, DC 5002.  This code provides percentage evaluations as 
follows:

With constitutional manifestations associated with active 
joint involvement, totally incapacitating
10
0
Less than criteria for 100% but with weight loss and 
anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods
60
Symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year
40
One or two exacerbations a year in a well-established 
diagnosis
20
For chronic residuals: For residuals such as limitation of 
motion or ankylosis, favorable or unfavorable, rate under the 
appropriate diagnostic codes for the specific joints 
involved. Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5002. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The record from October 16, 1997, through December 10, 2004, 
showed that, while range of motion of the affected joints was 
noncompensable, there were indications of some limits of 
various joints, and evidence of painful motion.  However, 
this evidence did not demonstrate that he had experienced one 
to two exacerbations per year.  Therefore, an evaluation in 
excess of 10 percent was not warranted at any time between 
October 16, 1997, and December 10, 2004. 

Since December 10, 2004, the veteran has been assigned a 10 
percent evaluation for limitation of flexion and another 10 
percent evaluation for limitation of extension of the left 
knee.  The evidence of record shows no involvement of any 
other joint.  According to 38 C.F.R. Part 4, DC 5260, a 10 
percent evaluation is warranted when flexion is limited to 45 
degrees; a 20 percent evaluation requires limitation to 30 
degrees, and a 30 percent evaluation requires limitation to 
15 degrees.  According to 38 C.F.R. Part 4, DC 5261, 
limitation of extension to 10 degrees warrants a 10 percent 
evaluation; a 20 percent evaluation requires limitation to 15 
degrees; a 30 percent evaluation requires limitation to 20 
degrees; a 40 percent evaluation requires limitation to 30 
degrees; and a 50 percent evaluation requires limitation to 
45 degrees.    The 10 percent evaluations were awarded based 
on the evidence which showed that extension of the left knee 
was limited to 10 degrees and that flexion was limited to 45 
degrees.  There is no suggestion that extension is limited to 
15 degrees or that flexion in limited to 30 degrees, as would 
be required to warrant the assignment of 20 percent 
disability evaluations.  

Therefore, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
arthralgias of the joints from October 16, 1997, through 
December 10, 2004, and for evaluations in excess of 10 
percent for the limitations of flexion and extension of the 
left knee joint from December 10, 2004.

3.  Right knee

The relevant evidence of record includes a December 1998 
examination of the veteran.  His right knee displayed no 
varus or valgus instability and no effusion or crepitus.  The 
Lachman's and McMurray's signs were negative.  The pivot 
shift and the apprehension tests were also within normal 
limits.  He complained of pain on deep palpation and on the 
extremes of range of motion.

VA examined the veteran in December 2004.  The examiner noted 
that the right knee looked normal.  There was no laxity, and 
the knee displayed 40 degrees of extension (with pain at 40 
degrees) and flexion at 45 degrees (with pain at 30 degrees).  
There was no additional limitation caused by pain, fatigue, 
weakness, or lack of endurance after slow repeated movement.  
The diagnosis was chronic right knee strain.

During a September 2005 VA re-examination, the veteran stated 
that his right knee bothered him, but usually only during 
changes in the weather.  An X-ray showed mild narrowing of 
the medial joint compartment.  The examiner noted that the 
joint looked normal and there was no laxity.  Range of motion 
was from 0 to 45 degrees.  The diagnosis was of post-
traumatic osteoarthritis of the right knee.

The veteran was afforded another VA examination in March 
2006.  Again, the examiner noted that the knee joint looked 
normal.  There was no laxity.  Extension was to 0 degrees; he 
stated that this movement caused pain at the kneecap.  
Flexion was to 45 degrees.  His gait was normal.  On repeated 
slow motion, he was not additionally limited by pain, 
fatigue, weakness, or lack of endurance.  The diagnosis was 
right knee pain attributed to patellofemoral syndrome and 
mild degenerative osteoarthritis.

From April 30, 1996, to December 10, 2004, the veteran's 
right knee condition was rated as 10 percent disabling under 
38 C.F.R. Part 4, DC 5010 (2004), under which traumatic 
arthritis is to be rated as degenerative arthritis.  
38 C.F.R. Part 4, DC 5003 (2004), states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint of group of minor joints affected 
by limitation of motion to be combined, not added, under 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent evaluation requires X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  While the evidence during this time period 
clearly showed X-ray evidence of arthritis in two or more 
major joints, there was no suggestion that he had occasional 
incapacitating exacerbations.  As a consequence, there is no 
evidence to support a finding of entitlement to a 20 percent 
disability evaluation during this time period.

From December 10, 2004, the veteran has been assigned 
separate 10 percent evaluations for limited flexion and 
extension of the right knee.  As noted above, a 10 percent 
evaluation is warranted when flexion is limited to 45 
degrees, a 20 percent evaluation requires limitation to 30 
degrees, and a 30 percent evaluation requires limitation to 
15 degrees.  See 38 C.F.R. Part 4, DC 5260 (2006).  Under 
DC 5261, limitation of extension to 10 degrees warrants a 10 
percent evaluation; a 20 percent evaluation requires 
limitation to 15 degrees; a 30 percent evaluation requires 
limitation to 20 degrees; a 40 percent evaluation requires 
limitation to 30 degrees; and a 50 percent evaluation 
requires limitation to 45 degrees.  The evidence simply does 
not demonstrate that the flexion is limited to 30 degrees or 
that extension is limited to 15 degrees, as would be required 
to warrant the assignment of 20 percent disability 
evaluations.

Therefore, it is concluded that the preponderance of the 
evidence is against finding that evaluations in excess of 10 
percent are warranted for the right knee disability at any 
time between April 30, 1996, and the present.

4.  Low back

The relevant evidence of record includes a December 1998 
examination of the veteran.  He noted a long history of low 
back pain, mechanical in type, which became worse with 
physical activity.  Over the years, he had suffered 
exacerbations when he ran or flexed.  He noted discomfort on 
a wide range of spinal motion.  He reported pain that did not 
radiate and there was no weakness.  The physical examination 
noted no postural deformities and no abnormal movement.  He 
could walk without deficit.  There was mild pain and muscle 
spasm in the lumbar spine.  He displayed 5/5 motor strength 
and the sensory examination was within normal limits.  He had 
50 degrees of forward flexion; 20 degrees of extension; 45 
degrees of bilateral rotation; and 30 degrees of side bending 
bilaterally.  The straight leg raises were negative and the 
deep tendon reflexes were equal and symmetric.  There was no 
weakness and no muscle atrophy.  The diagnosis was mechanical 
low back pain.

Private treatment records from 2000 showed the veteran's 
complaints of chronic low back pain.  In December 2004, the 
veteran was afforded a VA examination.  He stated that his 
back hurt all the time.  However, he noted that he went to 
the gym all the time and used weights.  A September 2004 X-
ray of the low back was negative.  He had 20 degrees of 
extension and 45 degrees of forward flexion.  Rotation was to 
20 degrees bilaterally.  He was noted to be incapable of 
repeated motion.  The diagnosis was chronic low back strain.

VA re-examined the veteran in September 2005.  The veteran 
stated that walked 2.3 miles a day and that he did 
calisthenics every day.  However, he said that he was not 
able to run or jog.  VA treatment records from 2003 through 
2005 reflected his complaints of constant back pain.  There 
was no numbness or tingling in the lower extremities and 
there were no changes in his bladder or bowel status.  
Sensory examinations were intact, although deep tendon 
reflexes were noted to be generally depressed.  Sitting 
straight leg raises were "OK" to 70 degrees, although 
supine straight leg raises caused a flare-up of back pain.  
In March 2006, he denied any pain.

Prior to September 23, 2002, under 38 C.F.R. Part 4, DC 5295 
(2002), lumbosacral strain was assigned a noncompensable 
evaluation when there were slight subjective symptoms only.  
A 10 percent evaluation required characteristic pain on 
motion.  A 20 percent evaluation required muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in the standing position.  A 40 percent evaluation 
required severe residuals, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  

While the veteran's low back disability caused constant low 
back pain and some muscle spasm, there was no indication that 
there was listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  

The Board has also evaluated the veteran's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2002, to determine whether he could have been 
rated higher than 20 percent.  However, the veteran was never 
diagnosed with fracture of his vertebra, nor does his medical 
evidence show he had ankylosis of any portion of his spine.  
Therefore, DCs 5285-5289 (2002) are not for application.

DC 5292 provides a 10 percent disability rating for slight 
limitation of motion of the lumbar spine, 20 percent 
disability for moderate limitation of motion, and 40 percent 
disability for severe limitation of motion of the lumbar 
spine.  The evidence does not indicate that the veteran 
suffered from severe range of motion, and the Board finds 
that the 20 percent evaluation assigned adequately 
compensates the veteran for his demonstrated range of motion.

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended, under 38 C.F.R. § 
4.71a, DC 5293 (2006).  However, in the instant case, there 
is no indication that the veteran has ever been diagnosed 
with intervertebral disc syndrome related to his service-
connected lumbosacral strain.  

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for rating intervertebral disc syndrome were 
renumbered and are now located at 38 C.F.R. § 4.71a, DD 5243 
(2006).  The specific criteria, however, were not amended 
from those of 2002, except for the alternate criteria for 
rating the disability under the General Rating Formula  for 
the spine.  The criteria for the General Rating Formula for 
Diseases and Injuries of the Spine (DCs 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.....30% 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

 Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

The Board first finds that an increased rating based on 
incapacitating episodes is not warranted.  As noted above, 
the veteran has not been diagnosed with intervertebral disc 
syndrome for which he has been prescribed bed rest by a 
physician.

As to rating the orthopedic manifestations of the veteran's 
lumbar DJD under the general rating formula, an increase to 
30 percent is not warranted because the veteran has not 
demonstrated that forward flexion of the thoracolumbar spine 
was greater than 30 degrees but not greater then 60 degrees.  
Given the fact that in March 2006 the veteran displayed no 
pain on movement of the low back, as well as the fact that he 
does not have spasms or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour (such as 
scoliosis, reversed lordosis, or abnormal kyphosis), the 
Board finds that the 20 percent evaluation assigned 
adequately compensates him for the current degree of 
disability resulting from his lumbosacral strain.   

Finally, the Board notes that we have considered the 
veteran's functional loss due to pain on motion, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating codes 
potentially applicable to the veteran's disability.  DeLuca 
v. Brown, 8 Vet. App. 202, 207-8 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected low back disability are contemplated in the 
20 percent rating assigned by the Board.  There is no 
indication that pain, due to disability of the spine, has 
caused functional loss greater than that contemplated by the 
20 percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, the criteria required for the assignment of the next 
higher disability evaluation.  38 C.F.R. § 4.40, 4.45; DeLuca 
v. Brown, supra.


5.  Hypertension

The relevant evidence of record includes treatment records 
from Howard Air Force Base developed between 1997 and 1999.  
The veteran's diastolic pressure readings ranged between 89 
and 108.  His systolic pressure ranged between 139 and 158.

A December 1998 examination noted that the veteran had had 
high blood pressure since 1991.  He was diagnosed with high 
blood pressure associated with vascular headaches.  1998 and 
1999 treatment records from Wilford Hall Medical Center noted 
blood pressure readings of 135/83 and 148/93.  

The veteran was afforded a VA examination in June 2002.  His 
blood pressure was taken three times during the examination, 
and was 180/100 each time. 

VA treatment records developed between 2000 and 2006 show 
that his diastolic pressure readings ranged between 68 and 
125.  His systolic pressure readings ranged between 110 and 
162.  

From October 16, 1997 through January 12, 1998, a 10 percent 
evaluation was warranted when diastolic pressure was 
predominantly 100 or more.  A 20 percent evaluation required 
diastolic pressure predominantly 110 or more with definite 
symptoms.  A 40 percent evaluation required diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms.  A 60 percent evaluation required diastolic 
pressure predominantly 130 or more and severe symptoms.  
38 C.F.R. Part 4, DC 7101 (1999).

From January 12, 1998, a 10 percent evaluation is warranted 
with diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation requires 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  A 40 percent disability 
requires diastolic pressure predominantly 120 or more, and a 
60 percent evaluation requires diastolic pressure 
predominantly 130 or more.  38 C.F.R. Part 4, DC 7101 (2006).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 20 percent between October 
16, 1997, through January 12, 1998, has not been established.  
There is no suggestion in the record that his diastolic 
pressure was predominantly 120 or more, nor was there any 
indication that he had moderately severe symptoms associated 
with his blood pressure.  Rather, the evidence indicated that 
his diastolic pressure was no more than predominantly 110, 
and was associated with some vascular headaches.  Therefore, 
it is found that during that time period no more than a 20 
percent disability evaluation was warranted.

The evidence also shows that entitlement to an evaluation in 
excess of 20 percent from January 12, 1998 (the date the 
regulations were amended) for his hypertension has not been 
established.  Again, this evidence does not show that his 
diastolic pressure readings were predominantly 120 or more.  
Rather, his diastolic readings averaged no more than 110.  As 
a consequence, it is found that the 20 percent evaluation 
assigned since January 12, 1998, adequately compensates the 
veteran for the degree of disability resulting from his 
service-connected hypertension.

In conclusion, the Board finds that the preponderance of the 
evidence is against the assignment of an evaluation in excess 
of 20 percent under the old rating criteria from October 16, 
1997, through January 12, 1998, and under the revised rating 
criteria effective from January 12, 1998.

6.  Extraschedular evaluations

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The evidence of record indicates that the veteran is not 
currently working, having been laid off; however, at the time 
of the March 2006 VA examination, he indicated that no 
medical disorders had resulted in his lack of employment.  He 
stated that he had simply been unable to find a job.  There 
is also no indication that the veteran has been frequently 
hospitalized for the treatment of the above-noted service-
connected disabilities.  Therefore, the Board finds no 
exceptional circumstances in this case that would warrant 
referral for consideration of an extraschedular evaluation.

B.  Service connection claims

1.  Rotator cuff tendonitis

The veteran's service medical records (SMRs) show that in 
September 1976 he complained of a tender right shoulder.  The 
diagnosis was tendonitis.  On July 25, 1982, he reported that 
he had struck a wall while playing racquetball.  He was 
unable to elevate his shoulder above 20 degrees, and there 
was tenderness present.  An X-ray was negative.  He was 
diagnosed with an acromioclavicular sprain, and his arm was 
placed in a sling.  On July 28, 1982, his arm was still 
limited by about 50 percent.  In June 1986, he was diagnosed 
with left shoulder mild rotator cuff tendonitis.  By June 19, 
1986, he was discharged from physical therapy and was noted 
to be pain-free.  His February 1993 retirement examination 
noted his complaints of right shoulder pain since 1992, which 
had been treated with heat.  The clinical examination was 
negative.

The veteran was examined in December 1998.  The diagnosis was 
left shoulder tendonitis.  There was no crepitus, and an 
apprehension test was within normal limits.  There was no 
atrophy or spasm present.  

The veteran testified at his Travel Board hearing in December 
2003 that his shoulders hurt and that he could not raise his 
arms.  He said that he had had left rotator cuff tendonitis 
in service and that he still could not use his left arm.  

In December 2004, the veteran was examined by VA.  He said 
that he had injured both of his shoulders while playing 
racquetball in service.  The examiner commented that his 
description of the injury did not sound like the type of 
injury that would cause rotator cuff tears, but instead would 
result in contusions and no long-term disorders.  The veteran 
was noted to have marked limitation of motion, but the 
examiner was unable to relate this to the reported inservice 
injury.  The diagnosis was limitation of motion of both 
shoulders, cause unknown.

Another VA examination was conducted in September 2005.  He 
again recounted how he had injured his shoulders in service 
while playing racquetball, when he had wedged himself into a 
corner.  X-rays were consistent with bilateral 
acromioclavicular degenerative joint disease and bilateral 
minimal glenoid fossa sclerosis.  The examiner was not sure 
how these conditions would relate to the described in-service 
injury.  The diagnosis was chronic shoulder strain consistent 
with findings of arthritis.

Upon careful review of the evidence of record, it is found 
that entitlement to service connection for rotator cuff 
tendonitis has not been established.  While the veteran was 
noted to have suffered an injury to the shoulders while 
playing racquetball and was diagnosed with tendonitis in 
service, there is no indication that this resulted in the 
development of a chronic disability of the shoulders.  The VA 
examiners in December 2004 and September 2005 both noted that 
the veteran did have bilateral acromioclavicular degenerative 
joint disease and bilateral minimal glenoid fossa sclerosis; 
however, they were unable to relate these conditions to the 
acute injury suffered in service.  There is also no objective 
evidence that any degenerative joint disease was present to a 
compensable degree within one year after his separation from 
service.  Therefore, as a consequence, the preponderance of 
the evidence is against the veteran's claim for service 
connection for rotator cuff tendonitis.


2.  Achilles tendonitis

The veteran's SMRs show that in August 1983 he was seen for 
right ankle pain.  He was tender across the Achilles tendon, 
although he had full range of motion with pain.  The 
assessment was Achilles tendonitis.  In January 1993, he was 
placed on a limited-duty physical profile for bilateral 
Achilles tendonitis.  His February 1993 retirement 
examination reflected pain in both Achilles tendons since 
1992.  The objective examination was within normal limits. 

At his Travel Board hearing, he noted that he had been placed 
on a 3 or 6 month profile in service for Achilles tendonitis.

The veteran was examined by VA in December 2004.  The 
examiner noted that his complaints were nebulous, but that he 
reported heel pain, with pain felt at the soles of the feet 
and over the lower heel posteriorly.  It was unclear to the 
examiner how these complaints translated into Achilles 
tendonitis.  There was no limitation of motion of the ankles.  
The diagnosis was plantar fasciitis.

Another VA examination was performed in September 2005.  It 
was noted that in December 2004, the veteran had been 
diagnosed with plantar fasciitis, not Achilles tendonitis.  
There was no tenderness to a squeeze test of the Achilles 
tendons.  His ankles displayed full range of motion.  The 
diagnoses were of no disorder of the ankles and bilateral 
plantar fasciitis.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for bilateral Achilles 
tendonitis has not been established.  While the veteran was 
treated for acute Achilles tendonitis in service, there is no 
indication that this resulted in the development of a chronic 
disability.  In fact, the post-service treatment records show 
no diagnosis of Achilles tendonitis after service.  
Therefore, there is no current disability for which service 
connection could be awarded.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral Achilles tendonitis.

3.  Sleep apnea

A review of the veteran's SMRs does not show any complaints 
of, or treatment for, sleep apnea.  His treatment records are 
negative for sleep apnea, and his February 1993 separation 
examination was negative.

The records developed after service demonstrate that the 
veteran was diagnosed with mild obstructive sleep apnea in 
May 1997.  He was afforded a VA examination in December 2004.  
He reported that his sleep apnea had been diagnosed in 1994.  
The examiner noted that his obstructive sleep apnea risk 
factors were his body habitus, with a thick short neck and 
his heavy set body.  The examiner knew of no literature which 
suggests that service in the Persian Gulf is a cause of 
obstructive sleep apnea.  The diagnosis was obstructive sleep 
apnea, of absolutely no relationship to military service or 
the Gulf war.  The examiner stated that "[i]t is more likely 
than not that it is due to obesity and crowding of the oral 
pharynx.  It is not related to a Gulf War or undiagnosed 
illness."

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for obstructive 
sleep apnea has not been established.  The provisions of 
38 C.F.R. § 3.317, providing compensation for certain 
disabilities due to undiagnosed illnesses, is not for 
application in the instant case, since obstructive sleep 
apnea is a diagnosed disability.  While mild obstructive 
sleep apnea was diagnosed in 1997, there is no indication 
that this condition was present in service.  Moreover, the VA 
examiner opined in December 2004 that his apnea was more 
likely related to his body habitus and his heavy set body.  
As a consequence, service connection cannot be awarded based 
on this evidence.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for obstructive sleep apnea.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
pseudofolliculitis barbae (PFB) and onychomycosis from 
October 16, 1997, through August 30, 2002, is denied.

Entitlement to an evaluation in excess of 10 percent for PFB 
and onychomycosis from August 30, 2002, is denied.

Entitlement to an evaluation in excess of 10 percent for 
multiple joint arthralgias from October 16, 1997, through 
December 10, 2004, is denied.

Entitlement to an evaluation in excess of 10 percent for 
limitation of flexion of the left knee (formerly evaluated as 
multiple joint arthralgia) from December 10, 2004, is denied.

Entitlement to an evaluation in excess of 10 percent for 
limitation of extension of the left knee (formerly evaluated 
as multiple joint arthralgia) from December 10, 2004, is 
denied.

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability from April 30, 1996, through December 
10, 2004 is denied.

Entitlement to an evaluation in excess of 10 percent for 
limitation of flexion of the right knee (formerly evaluated 
as a right disability) from December 10, 2004, is denied.

Entitlement to an evaluation in excess of 10 percent for 
limitation of extension of the right knee (formerly evaluated 
as a right disability) from December 10, 2004, is denied.

[Continued on Next Page]


Entitlement to an increased evaluation for low back 
degenerative joint disease (DJD), evaluated as 20 percent 
disabling, prior to September 23, 2002, is denied.

Entitlement to an increased evaluation for low back DJD, 
evaluated as 20 percent disabling, from September 23, 2002, 
through September 25, 2003, is denied.

Entitlement to an increased evaluation for low back DJD, 
evaluated as 20 percent disabling, from September 26, 2003, 
is denied.

Entitlement to an evaluation in excess of 20 percent for 
hypertension from October 16, 1997, through January 12, 1998, 
is denied.

Entitlement to an evaluation in excess of 20 percent for 
hypertension from January 12, 1998, is denied.

Entitlement to service connection for rotator cuff tendonitis 
is denied.

Entitlement to service connection for Achilles tendonitis is 
denied.

Entitlement to service connection for sleep apnea is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


